DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 09/17/2019.
Claims 1 – 25 are allowed.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
a system-on-chip (SoC) having a plurality of cores;
a hypervisor arranged to partition the plurality of cores into at least two domains, an operational domain and a failover domain for an in-vehicle system of a vehicle
a first operating system arranged to operate and manage execution of at least a first application in the operational domain to provide a first plurality of functions for the vehicle.

The following is an examiner's statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
hosting, by a hypervisor of a system-on-chip (SoC) disposed in a vehicle, an operational domain having a main operating system managing execution of a critical task of an in-vehicle system of the vehicle, and a backup domain having a backup operating system semi-actively standing by;
receiving, by the hypervisor, from the backup operating system, a request to re- assign a device from the operational domain to the backup domain, submitted in response to the critical task being in an impaired or inoperative state.

The following is an examiner's statement of reasons for allowance: Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
semi-actively stand by to detect for impairment or failure of operation of a safety consequential task hosted by a main OS in an operational domain of the SoC;
on detection of the safety consequential task being in the impaired or inoperable state, request re-assignment of a device from the operational domain to the safety domain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194